Citation Nr: 1137841	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  05-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for lumbosacral spinal stenosis with degenerative disc disease and degenerative joint disease (hereinafter "lumbar spine disability").



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran had active service from November 1953 to September 1955.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating determination of the RO.

In May 2005, the Veteran testified at hearing held at the RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is of record.  The Board notes the Veteran was offered an opportunity for a new hearing in July 2011, but declined. 

In December 2006, the Board remanded this matter for additional development and adjudication.

In an August 2008 decision, the Board denied the claim of service connection for a lumbar spine disorder.

The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In November 2008, VA filed a unopposed Motion for Remand, requesting that the August 2008 decision be vacated and remanded for additional development.

In January 2009, the Court granted the Motion, vacating the decision and remanding the matter for readjudication consistent with the Motion.  

Thereafter, the Board remanded the claim for further development pursuant to the Court's Order.  The matter has been returned to the Board and is now ready for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to low back pain following his documented back injury during service.  

3.  The currently demonstrated lumbar spine degenerative changes is shown as likely as not to be due to a back injury that was sustained during the Veteran's period of active service. 



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his lumbar spine disability manifested by degenerative changes is due to injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2011).  

The Board is satisfied that all necessary development pertaining to the claim decided below has been properly undertaken.  The Board is confident in this assessment because the evidence as presently constituted is sufficient in establish service connection for a lumbar spine disability, which is a full grant of the benefit sought on appeal by the Veteran.  

Therefore, any outstanding development not already conducted by VA as to these issues is without prejudice; hence, any deficiencies in the duties to notify and to assist constitute harmless error.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The Veteran asserts that his lumbar spine disability is the result of an August 1954 back injury.  The Veteran testified that the injury occurred in 1954 while doing heavy lifting.   The Veteran further asserts that he has suffered from back problems, to include, but not limited to pain, since his discharge from service.  

The service treatment records indicate the Veteran had an unverified history of injury to his back prior to service.  See the September 1953 enlistment examination.  However, no back disability was diagnosed.  The Veteran was said to have transient pains, but no additional defects were noted.

In August 1954, the Veteran injured his back while doing heavy lifting.  He was diagnosed with a sprain of the right sacro-iliac joint.  The Veteran was placed on limited duty.  

A profile was issued showing that the Veteran was considered unfit and excused from lifting, marching, and physical training for approximately three weeks.  The September 1955 separation examination was negative for a back disability.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

The Board first finds that a lumbar spine disability has not been shown by clear and unmistakable evidence to have existed prior to service.  38 U.S.C.A. §§ 1111; 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, the Board shall not undertake an analysis on this basis.

Post-service, the Veteran has been diagnosed with spinal stenosis, as well as degenerative disc and joint disease of the lumbosacral spine.  

The December 2004 VA examiner indicated he could not state that the Veteran's lumbar spine disability was related to service without resorting to unfounded speculation.  

The Veteran testified in 2005 that his back bothered him during the entire post-service period, but he did not seek treatment because he was still able to work. 

The VA outpatient treatment records dated in December 2006, January 2007, and June 2007 show the Veteran reported back pain since service when he injured his back while doing heavy lifting.  The Veteran reported feeling something slip in his low back at the time of injury.  He further informed the providers that he had felt pain since that time.

Dr. RR opined the Veteran's lumbar spine disability was at least as likely as not related to his active service.  Dr. RR indicated the Veteran had an onset of pain in 1954 while lifting a heavy bag overhead.  He cited to the service treatment records that confirmed the injury and profile for limited duty.  

The September 2010 VA examiner opined that without medical documentation, he could not say whether a low back disorder preexisted service without resorting to speculation.  He offered the same response with regard to whether there was an increase in disability during service.

The VA examiner further indicated that he could not stated whether the Veteran's current back pain was related service without resorting to mere speculation.

The regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

On this record, the Board finds that the evidence to be in equipoise in showing that the current lumbar spine disability manifested by degenerative changes as likely as not is due the documented injury sustained by the Veteran's during his active duty service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for a lumbar spine disability is warranted.  38 C.F.R. § 3.102.  



ORDER

Service connection for a lumbar spine disability manifested by degenerative changes is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


